10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

20

26

27

28

Case 2:20-cr-O0096-PSG Document1 Filed 02/21/20 Pagelof8 Page ID#:1

G3 14

 

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

January 2020 Grand Jury

UNITED STATES OF AMERICA, CR No ? (} ( R 0 0 () 9 6 a (56
Plaintiff, INDICTMENT
ae [18 U.S.C. § 1344(2): Bank Fraud;
18 U.S.C. § 1709: Theft of Mail by
CAROLYN VEGA, Postal Service Employee; 18 U.S.C.
§ 1028A(a) (1): Aggravated Identity
Defendant. Theft]

 

 

 

 

The Grand Jury charges:
COUNTS ONE THROUGH SEVEN

[18 U.S.C. §§ 1344(2), 2]

Pow INTRODUCTORY ALLEGATIONS

 

At times relevant to this Indictment:

1. Bank of America, N.A. (“Bank of America”) and JP Morgan
Chase (“Chase”) were financial institutions insured by the Federal
Deposit Insurance Corporation.

2. Bank of America and Chase account holders could deposit
checks into their accounts, and withdraw funds from their accounts,
using Automated Teller Machines at Bank of America, Chase, and other

financial institutions.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-O0096-PSG Document1 Filed 02/21/20 Page2of8 Page ID #:2

3. Defendant CAROLYN VEGA was a United States Postal Service
carrier technician assigned to deliver mail in Norwalk, California.

B. THE SCHEME TO DEFRAUD

 

4. Beginning on a date unknown to the Grand Jury, and
continuing through on or about January 1, 2019, in Los Angeles
County, within the Central District of California, and elsewhere,
defendant VEGA, and others known and unknown to the Grand Jury, each
aiding and abetting the other, knowingly and with intent to defraud,
executed a scheme to obtain moneys, funds, credits, assets, and other
property owned by and under the custody and control of Bank of
America and Chase by means of materially false and fraudulent
pretenses, representations, and promises, and the concealment of
material facts. |

5. The fraudulent scheme operated and was carried out, in
substance, as follows:

a. Defendant VEGA would steal checks issued by businesses
or individuals from the mail.

b. Defendant VEGA and a co-schemer, and others known and
unknown to the Grand Jury, would deposit the stolen checks into Bank
of America and Chase accounts belonging to defendant VEGA or to
defendant VEGA and the co-schemer. In doing so, defendant VEGA and
her co-schemer falsely represented to Bank of America and Chase that
she or the co-schemer was an authorized payee of the checks and
concealed from Bank of America and Chase that she and the co-schemer
were not authorized to receive the proceeds of the stolen checks.

c. Defendant VEGA and a co-schemer, and others known and

unknown to the Grand Jury, would withdraw the proceeds of the stolen

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:20-cr-O0096-PSG Document1 Filed 02/21/20 Page3of8 Page ID #:3

checks through cash withdrawals or transfers to other bank accounts
belonging to defendant VEGA.

d. The total value of the stolen checks deposited by
defendant VEGA or her co-schemer equaled $37,927.19.

Cc. EXECUTIONS OF THE FRAUDULENT SCHEME

 

6. On or about the following dates, in Los Angeles County,
within the Central District of California, and elsewhere, defendant
VEGA, together with others known and unknown to the Grand Jury, each
aiding and abetting the other, committed and willfully caused the
commission of the following acts, each of which constituted an

execution of the fraudulent scheme:

 

COUNT DATE ACT

 

ONE April 6, 2017 Deposit of a stolen check issued
in the amount of $4,500 into
defendant VEGA’s Bank of America
account ending in 2417.

 

TWO April 18, 2017 Deposit of a stolen check issued
to T.C. in the amount of $1,905.70
into defendant VEGA’s Bank of
America account ending in 1865.

 

THREE April 25, 2017 Deposit of a stolen check issued
to B.T. in the amount of $635.07
into defendant VEGA’s Bank of
America account ending in 1865.

 

FOUR May 10, 2017 Deposit of a stolen check in the
amount of $10,000 into defendant
VEGA’s Bank of America account
ending in 8805.

 

FIVE September 18, Deposit of a stolen check in the
2017 amount of $5,540 into defendant
VEGA’s Bank of America account
ending in 1865.

 

SIX September 20, Transfer of $3,040 from defendant
2017 VEGA’s Bank of America account
ending in 1865 to defendant VEGA’s
Bank of America account ending in
2417.

 

 

 

 

 

 

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:20-cr-O0096-PSG Document1 Filed 02/21/20 Page4of8 Page ID#:4

 

COUNT

DATE

AcT

 

 

SEVEN

 

January 1,

2019

 

Deposit of a stolen check in the
amount of $1,500 into defendant
VEGA’s Chase account ending in
1325.

 

 

 

 

 

 
10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-O0096-PSG Document1 Filed 02/21/20 Page5of8 Page ID#:5

COUNT EIGHT

[18 U.S.C. § 1703]

On or about May 3, 2017, in Los Angeles County, within the
Central District of California, defendant CAROLYN VEGA, an employee
of the United States Postal Service, stole, abstracted, and removed
mall and an article from the mail, namely, a $10,000 check contained
in a letter addressed to E.D.D. in Norwalk, California, which had
come into her possession intended to be conveyed by the United States

mail.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-O0096-PSG Document1 Filed 02/21/20 Page6of8 Page ID #:6

COUNT NINE
[18 U.S.C. § 1709]

On or about September 14, 2017, in Los Angeles County, within
the Central District of California, defendant CAROLYN VEGA, an
employee of the United States Postal Service, stole, abstracted, and
removed mail and an article from the mail, namely, a $5,540 check
contained in a letter addressed to S.C.D. in Norwalk, California,
which had come into her possession intended to be conveyed by the

United States mail.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-O0096-PSG Document1 Filed 02/21/20 Page 7of8 Page ID#:7

COUNT TEN
[18 U.S.C. §§ 1028A(a) (1), 2(b)]

On or about April 18, 2017, in Los Angeles County, within the
Central District of California, defendant CAROLYN VEGA knowingly
possessed and used, and willfully caused to be possessed and used,
without lawful authority, a means of identification that defendant
VEGA knew belonged to another person, namely, the name of victim
T.C., during and in relation to the offense of Bank Fraud, a felony
violation of Title 18, United States Code, Section 1344(2), as

charged in Count Two of this Indictment.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-O0096-PSG Document1 Filed 02/21/20 Page8of8 Page ID #:8

COUNT ELEVEN
[18 U.S.C. §§ 1028A(a) (1), 2(b)]

On or about April 25, 2017, in Los Angeles County, within the
Central District of California, defendant CAROLYN VEGA knowingly
possessed and used, and willfully caused to be possessed and used,
without lawful authority, a means of identification that defendant
VEGA knew belonged to another person, namely, the name of victim
B.T., during and in relation to the offense of Bank Fraud, a felony
violation of Title 18, United States Code, Section 1344(2), as

charged in Count Three of this Indictment.

A TRUE BILL

Lol

Foreperson

NICOLA T. HANNA
United States Attorney

BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division .

Se

SCOTT M. GARRINGER
Assistant United States Attorney
Deputy Chief, Criminal Division

SHAWN J. NELSON

Assistant United States Attorney
Acting Deputy Chief,

General Crimes Section

MATTHEW J. ROSENBAUM
Assistant United States Attorney
General Crimes Section

 

 
